Citation Nr: 1443546	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left thumb and finger disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to an initial rating in excess of 10 percent for left knee disability, characterized as left knee degenerative joint disease (DJD) and left knee medial meniscal injury.   


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had full-time service of an unverified type from June 1983 to October 1983, followed by reserve service.  He had active service from July 2003 to May 2004 and from December 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The Board has reviewed the Veteran's physical claims file and the Veteran's electronic files to insure a total review of the evidence.

Additional evidence has been added to the electronic claims files since the statement of the case (SOC) was issued in March 2011.  In July 2014, the Board sent a letter to the Veteran affording the Veteran an opportunity to waive his right to consideration by the RO or AOJ of new evidence submitted directly to the Board.  The Veteran was advised that, if he did not respond, the claims would likely be Remanded.  The Veteran has not responded.  The claims that are not granted in the decision below are Remanded for AOJ consideration, in compliance with the governing statute.  38 C.F.R. §§ 19.31, 20.1304 (2013).  

The claims for service connection for left thumb and finger disability, back disability, and left arm disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, right knee pain reported in October 2006, less than one year following the Veteran's final period of active service, was chronic thereafter until May 2008, when magnetic resonance imaging was authorized and DJD of the right knee was confirmed.

2.  The Veteran's left knee disability is manifested symtoms of pain on motion and pain on use as well as by symtoms of locking or giving way.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2013).

2.  In addition to the compensable initial rating assigned for left knee DJD, the criteria for a separate, schedular, 20 percent rating for disability due to left knee meniscal injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

1.  Claim for service connection for right knee disability

Reserve component records dated from 1992 to 1996 reflect that the Veteran complained of right knee pain several times.  However, notations of chronic right knee pain are absent from later records.  Predeployment medical history dated in December 2004 includes no notation by the Veteran that he had chronic knee pain.  However, "knee pain," location unspecified, was noted in the Veteran's February 2006 separation examination history.  The Veteran completed a post-deployment survey in June 2006.  At that time he stated that he had swollen, stiff or painful joints, but did not identify the location of the stiff or swollen joints.

In October 2006, at examination for reserve service purposes, right knee pain and swelling was noted.  The Veteran was given a modified physical training profile until January 8, 2007.  No reserve service, private, or VA clinical records dated from January 2007 through April 2008 are of record.

In May 2008, the Veteran complained of bilateral knee pain.  He reported right knee pain for the last three years (since 2005).  He reported that the right knee had been drained by "Dr. C."  Magnetic resonance imaging (MRI) examination was authorized, and MRI conducted in late May 2008 disclosed tricompartmental osteoarthritis, most severe in the medical compartment, as well as a tear of the lateral meniscus and a tear of the medial meniscus with extrusion.  Later radiologic examinations confirmed those diagnoses.  

On VA examination in April 2009, the Veteran reported that, during his deployment, in 2005, he began favoring the left knee, which had been injured, and right knee pain became noticeable.  Objective examination disclosed crepitus and positive patellar grind test.  

In a September 2009 addendum opinion, based on review of the record, the reviewer stated that the Veteran had active service until 2009, and concluded that right knee disability was incurred during service.  

The reviewer's notation that the Veteran had "active" service for purposes of VA compensation is inaccurate; the Veteran's second period of active service ended in February 2006.  When the Veteran complained of right knee pain, in October 2006, he was enlisted in a reserve component, and may have been performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), but he was not serving on active duty.  Therefore, the reviewer's conclusion, although favorable to the Veteran, is based on an inaccurate factual premise, and is of low probative value.

However, the Board notes that the October 2006 report of right knee pain was approximately eight months after the Veteran's first period of active service ended.  Since that time, the Veteran has reported that right knee pain noted during his second period of service was chronic and continuous following his service.  Since DJD of all right knee compartments was present in May 2008, when MRI was conducted, it appears that the Veteran's reports of chronic right knee pain are credible.  A lay report is sufficient to establish that a chronic disorder which is later medically diagnosed was present chronically and continuously following service.  See 38 C.F.R. § 3.309(a).  

As noted above, there are no VA, reserve, or private records for the period from January 2007 to May 2008.  The Veteran, as a lay person, is competent to state that he had right knee pain chronically from October 2006 until a diagnosis was assigned for that pain in May 2008.  The Veteran's report of right knee pain in October 2006, within the presumptive period for arthritis, is credible.  The Board notes that the Veteran made the report of chronic right knee pain in 2006, prior to submission of any claim for service connection.  The Board finds no reason to doubt the credibility of the Veteran's reports that chronic knee pain continued after October 2006 until MRI diagnosis of right knee disability in May 2008.  

Resolving reasonable doubt in the Veteran's favor, the claim for service connection for right knee disability may be granted.  

2.  Claim for initial evaluation in excess of 10 percent for left knee disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate II.  When flexion of the knee is limited to 60 degrees, a noncompensable rating is assignable under DC 5260.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  When extension is limited to 5 degrees, a noncompensable rating is assigned under DC 5261.  More severe limitations of flexion or extension warrant higher ratings.  When limitation of flexion and extension of the knee is noncompensable under DCs 5260 and 5261, a rating of 10 percent is authorized if arthritis of the joint is objectively confirmed on radiologic examination, as it is in this case.  38 C.F.R. § 4.71a, DC 5003.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  However, where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id. 

Currently, the Veteran's left knee disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, used to evaluate limitation of range of motion, with consideration of DC 5003.  As noted above, DC 5003 allows a compensable evaluation for DJD of the knee without a compensable limitation of motion.  However, the Rating Schedule differentiates disability due to dislocated cartilage from pain and limitation of motion due to dislocated semilunar cartilage manifested by locking, pain and effusion into the joint.  Thus, these factors of knee disability due to a torn meniscus support a separate evaluation for knee disability even when a compensable rating has been assigned for a Veteran's disability due to DJD.  See VAOGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  In this case, the Veteran has been granted a 10 percent initial evaluation for DJD under DC 5260, with consideration of DC 5003.  The examiner who conducted the September VA examination also noted that the Veteran had sought treatment for or reported knee pain and swelling.  

Importantly, the examiner specifically noted that the Veteran was "actually suffering from" symptoms including "locking sensation, give away and limitations for ambulation."  

The Board finds this notation more probative evidence than the notations in the April 2009 VA examination report which reflect a negative response to questions regarding whether the Veteran had effusion or locking of the left knee.  

The Veteran has not identified any effect of left knee disability that is not encompassed in the Rating Schedule criteria for the assigned ratings or which suggests an exceptional disability picture.  The evidence does not meet any criterion for referral for extraschedular consideration.  38 C.F.R. § 3.321(b).  The Veteran is not prejudiced by the assignment of the maximum schedular disability ratings for the identified left knee disabilities.

Resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to both a 10 percent initial evaluation for left knee DJD and a separate 20 percent initial evaluation for disability due to meniscal injury, but is not entitled to initial ratings in excess of the maximum schedular rating for either of his left knee disabilities.  In this regard, it is important for the Veteran to understand that not all evidence in this case, as noted above, supports the current grant, let alone a higher rating.  Without consideration of the Veteran's concerns and giving him the benefit of the doubt, the current grant could not be justified. 

ORDER

The claim for service connection for right knee disability is granted.

In addition to the initial 10 percent rating assigned for left knee DJD, a separate initial 20 percent rating for left knee meniscal tear disability is granted; the appeal for an initial evaluation in excess of 10 percent for left knee disability is granted to this extent only.  

REMAND

The Veteran seeks service connection for a left thumb and finger disorder.  September 2004 VA outpatient treatment notes reflect that the Veteran sought evaluation of the long finger, index finger, and thumb of the left (non-dominant) hand.  The Veteran reported "left hand discomfort" and left "middle finger" stiffness.  A diagnosis of "trigger finger" was assigned.  This treatment was provided to the Veteran less than 4 months after his separation from his first period of service.  

Further development of the medical evidence, including an opinion as to the likelihood that a claimed left hand disability (if one currently exists) had its onset in service, or resulted from the Veteran's in-service duties as a mechanic, or was aggravated during the Veteran's periods of service, if pre-existing, may be needed (at the RO's/AMC's discretion).

The Veteran's service treatment records reflect that he incurred an injury to the left forearm from a piece of metal, and required medical removal of a splinter from his left hand in 1994.  See May 1988 Report of Medical History, February 2003 Report of Medical History.  The Veteran has not clearly specified whether he claims he has current residuals of one of those injuries, or is seeking service connection for a left arm disability on some other basis.  

The Veteran should be asked to clarify the manifestations of the left "arm" disability for which he is seeking service connection.  Then, the AOJ should determine whether additional development is required.  

The Veteran should be afforded an opportunity to identify any evidence relevant to a claimed disability that is not yet of record, especially any evidence pertaining to treatment from June 2004 to December 2004 (between the Veteran's two periods of active service), and the period from January 2007 to April 2008, since it appears that evidence for that period is absent from the record.  The AOJ should then review all evidence obtained by VA after the March 2011 SOC was prepared.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any additional evidence (medical or non-medical) which might establish the etiology or onset of the claimed disabilities, such as during the interval from May 29, 2004 to December 11, 2004, or proximate to separation from active service in February 2006, or might establish the severity of any disability prior to and following service of any disability the Veteran contends was aggravated during active service.   

Advise the Veteran that no VA, private, or reserve service records reflecting his medical condition during the period from January 2007 to April 2008 are currently of record. 

The Veteran himself should obtain this evidence in order to expedite his case, if possible.  

2.  Obtain VA outpatient records during the year prior to the Veteran's active service beginning in July 2003, if the Veteran received VA treatment during that time.  

Review the VA treatment records for the period from May 29, 2004 to December 11, 2004 to make sure that treatment records associated with the physical and electronic files for this period are complete.  Determine whether the Veteran obtained VA treatment during from October 2006 to April 2008, and, if so, associate complete records for that period with the claims files.  

Update VA records last associated with the electronic file in January 2014.

3.  After taking the actions listed above, review the additional evidence obtained since the March 2011 SOC was prepared and determine if a medical opinion should be obtained. 

4.  After completing the above, and any other development deemed necessary, readjudicate each claim remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


